AMENDED MANAGEMENT CONSULTING AGREEMENT

THIS AGREEMENT made effective as of the 1st day of May, 2005.

BETWEEN:

NEIL MAEDEL, businessman of,

(the “Consultant”)

AND:

EDEN ENERGY CORP., a Nevada company having an office at Suite 1925 – 200 Burrard
Street, Vancouver, British Columbia, V6C 3L6

(the “Company”)

WHEREAS:

A.                     The Company and the Consultant entered into a Management
Consulting Agreement (the “Agreement”) dated September 1, 2004 and have agreed
to amend the Agreement to increase the remuneration and include the issuance of
stock options.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the mutual covenants and agreements herein contained, the parties hereto
covenant and agree each with the other as follows:

1.

Paragraph 3.01 of the Agreement is hereby deleted in its entirety and replaced
with the following:

“3.01               As compensation for his management services, the Consultant
shall receive a monthly management fee of US$7,000.00. The Company shall pay
such management fee monthly on the first day of the month to which payment of
such management fee relates.”

2.

A new paragraph 3.04 be added to the Agreement as follows:

“3.04               As further compensation for his management services, the
Company has agreed to grant to the Consultant stock options to acquire up to
50,000 common shares of the Company at a price of $2.50 per share, exercisable
until May 1, 2010.”

3.

In all other respects the Agreement shall remain the same.

IN WITNESS WHEREOF the parties hereto have executed this agreement on the day
and year first above written.

 

D/ljm/709466.1

 


--------------------------------------------------------------------------------



- 2 -

 

 

 

WITNESSED BY:

/s/ Kim Lloyd                                          
                         
Name
1327 E. 29th Ave.                                                            
Address
Vancouver, BC V5V 2T4                                             

Bookkeeper                                          
                             
Occupation

)
)
)
)
)
)
)
)
)
)






/s/ Neil Maedel                                                                
NEIL MAEDEL

 

EDEN ENERGY CORP.

 

 

Per:

/s/ Drew Bonnell

 

Signature

 

 

Dated:

May 9, 2005

 

 

 

D/ljm/709466.1

 

 

 